DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 January 2022 regarding the double patenting rejection on page 8 have been fully considered but they are not persuasive.
It should be noted that only “objections or requirements as to form not necessary to further consideration of the claims [may] be held in abeyance” (see MPEP 714.02 and 37 C.F.R. 1.111).  Therefore, the double patenting rejection of the claims has been updated and provided below.

Applicant's arguments filed 31 January 2022 regarding the “Priority of Fan” on pages 9-10 have been fully considered but they are not persuasive.
Fan (US 2019/0179821 A1) claims priority to PCT/CN2018/095823 filed 16 July 2018 and CN 201710648388.X-publication number CN 107507005 A filed 1 August 2017.  The cited portions of the Fan US PGPUB (Para. 51-53) can be found on page 5 of the translation of CN 107507005 A-“S1 based on the linked external data source, data source to be accessed by intelligent contract data source generating the chain outer chain disposed on the federation agreement and published data source intelligent address of data source intelligent agreement…S3: when the intelligent contract association chain which needs to access external data source which transfers data 
Therefore, the Fan US PGPUB qualifies as prior art for the current application.

Applicant's arguments filed 31 January 2022 regarding the “smart contract method identifier” newly amended limitations have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited prior art does not teach “any smart contract…the query method,” page 11, lines 4-6, the examiner respectfully disagrees.
Puddu discloses utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions, such as specifying that one function accepts mutable transactions, while another one only deals with immutable ones (Para. 157-159).

Fan discloses an address of the second smart contract may be published to the first smart contract and the first smart contract may invoke the address of the second smart contract and query method of the second contract based on the type of data source and information requested (Para. 51-53).
The combination of Puddu and Fan discloses a call rule that includes a smart contract method identifier and enabling the first smart contract to invoke a smart contract method of the second smart contract.
Dobrek discloses a smart contract, i.e. a call rule, can call another smart contract (Col. 6, lines 43-51).  When running the client-side function a transaction is broadcast and executed at the server-side function, (Col. 9, lines 14-27), and the server-side function, when executed, can call the “public” functions of other smart contract modules (Fig. 3, el. 316b; Col. 9, lines 34-42).  Dobrek also discloses enabling a node to load an appropriate contract module, and calling a function with arguments by executing a transaction that includes a contract module name, function name, i.e. a smart contract method identifier, and its arguments (Col. 7, lines 44-49).
The combination of Puddu, Fan, and Dobrek discloses a call rule that includes a smart contract method identifier and enabling the first smart contract to invoke a smart contract method of the second smart contract using the smart contract method identifier.
Therefore, the aforementioned limitations are taught by the combination of the cited references.

Applicant’s arguments, see page 10-11, filed 31 January 2022, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered in light of the “transaction type field” newly amended limitations and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wright, SR. (US 2018/0089256 A1).
Wright, SR. (US 2018/0089256 A1) is now utilized to teach wherein the target transaction comprises a transaction type field that identifies a call rule used to initiate a call for a smart contract, e.g. a transaction message may include a type of transaction field, wherein the EMS creates an appropriate message structure for the transaction, including data elements such as those specified in Table 3 (Page 12-Table 3; Para. 158, 204); the blockchain executes a smart contract that corresponds to the entitlement/add-on entitlement transaction (Para. 169, 175, 205); wherein smart contracts may be associated with specific types of transactions (Para. 147).
In particular, Wright’s system executes a smart contract that corresponds to the type of transaction, wherein the transaction type is included in a transaction type field within the transaction.

Claim Interpretation
The following is the examiner’s interpretations and suggestions for portions of the claims:
It should be noted that the claims do not indicate that the “transaction type” is used to obtain or execute the call rule.  For example, claim 21 states “a transaction type 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 28-31, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,005,844. 


Application claim 21 corresponds to the patent claim 1:

a) the claimed preamble “A computer-implemented method…smart contract call,” (lines 1-2) corresponds to the preamble "A computer-implemented method…smart contract call” (lines 1-2) of patent claim 1;

b) the claimed “receiving, by a…the smart contract,” (lines 3-11) corresponds to "receiving, by a…the smart contract,” (lines 4-16) of patent claim 1;

c) the claimed “obtaining, by the…the target transaction,” (line 12) corresponds to "obtaining, by the…the target transaction,” (lines 21-22) of patent claim 1;

d) the claimed “executing, by the…smart contract method,” (lines 13-21) corresponds to "executing, by the…smart contract method,” (lines 23-33) of patent claim 1; and



Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.
Allowance of application claim 1 would result in an unjustified time-wise extension of the monopoly granted for the invention defined by patent claim 1.  Therefore, obviousness-type double patenting is appropriate.

Claim 22 corresponds to claim 2.
Claim 23 corresponds to claim 3.
Claim 24 corresponds to claim 4.
Claim 28 corresponds to claim 5.
Claim 29 corresponds to claim 6.
Claim 30 corresponds to claim 7.
Claim 31 corresponds to claim 8.
Claim 35 corresponds to claim 9.
Claim 36 corresponds to claim 10.
Claim 37 corresponds to claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 28, 29, 31, 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, SR. (US 2018/0089256 A1) in view of Puddu et al. (US 2020/0067697 A1) in view of Fan (US 2019/0179821 A1) and further in view of Dobrek et al. (US 10,146,792 B1).
Regarding claim 21, Wright teaches a computer-implemented method for blockchain-based smart contract call, the computer-implemented method comprising: 
receiving, by a node device of a blockchain, e.g. a transaction service within a blockchain fabric (Fig. 9, el. 912), a target transaction initiated by a client device of the blockchain, e.g. Entitlement Management Service (EMS) (Fig. 9, el. 940); End-User 1 to End-User n (Fig. 9, el. 960), e.g. initiating, by the EMS, an entitlement transaction or an add-on transaction with the blockchain (Para. 169, 204); wherein the transaction sequence is originally initiated by the end-user (Para. 197);
wherein the target transaction comprises a transaction type field that identifies a call rule used to initiate a call for a smart contract, e.g. a transaction message may include a type of transaction field, wherein the EMS creates an appropriate message structure for the transaction, including data elements such as those specified in Table 3 (Page 12-Table 3; Para. 158, 204); the blockchain executes a smart contract that corresponds to the entitlement/add-on entitlement transaction (Para. 169, 175, 205); wherein smart contracts may be associated with specific types of transactions (Para. 147).
Wright does not clearly teach wherein the call rule comprises a smart contract ID field specifying a smart contract identifier of the smart contract, a message type field specifying a supported transaction type that matches transaction type information in the transaction type field, and a smart contract method field comprising a smart contract method identifier specifying at least one smart contract method in the smart contract; obtaining, by the node device, the call rule for the target transaction; executing, by the node device, the call rule to initiate the call for the smart contract, comprising: reading the smart contract identifier of the smart contract from the smart contract ID field and reading the smart contract method identifier from the smart contract method field; obtaining the smart contract based on the smart contract identifier and identifying, in the smart contract, the at least one smart contract method matching the smart contract method identifier; and initiating the call for the at least one smart contract method; and providing, by the node device, a call result to the client device when the call for the smart contract is completed.
Puddu teaches receiving a target transaction initiated by a client device of a blockchain, wherein the target transaction comprises a transaction type field that identifies a call rule used to initiate a call for a smart contract, and wherein the call rule comprises a smart contract ID field specifying a smart contract identifier of the smart contract, a message type field specifying a supported transaction type that matches transaction type information in the transaction type field, and a smart contract method field comprising a smart contract method identifier specifying at least one smart contract method in the smart contract, e.g. utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions, such as specifying that one function accepts mutable transactions, while another one only deals with immutable ones (Para. 157-159);
obtaining, by the node device, the call rule for the target transaction, e.g. finding the relevant access rights using an account policy in the system chaincode whenever a transaction is to be executed and obtaining the smart contract function transaction type conditions based on the transaction type (Para. 159); and
executing, by the node device, the call rule to initiate the call for the smart contract, comprising:  reading the smart contract identifier of the smart contract from the smart contract ID field and reading the smart contract method identifier from the smart contract method field, e.g. checking the access rights corresponding to the smart contract identifier and smart contract function and executing the contract function (Para. 159, 165).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright to include wherein the call rule comprises a smart contract ID field specifying a smart contract identifier of the smart contract, a message type field specifying a supported transaction type that matches transaction type information in the transaction type field, and a smart contract method field comprising a smart contract method identifier specifying at least one smart contract method in the smart contract; obtaining, by the node device, the call rule for the target transaction; executing, by the node device, the call rule to initiate the call for the smart contract, comprising: reading the smart contract identifier of the smart contract from the smart contract ID field, using the known method of utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions, as taught by Puddu, in combination with the transaction system of Wright, for the purpose of providing access rights tied to transaction types and the smart contract functions, thereby enabling more secure transaction processing.
obtaining the smart contract based on the smart contract identifier and identifying, in the smart contract, the at least one smart contract method matching the smart contract method identifier; and initiating the call for the at least one smart contract method; and providing, by the node device, a call result to the client device when the call for the smart contract is completed.
Fan teaches wherein the call rule, e.g. a first smart contract (Fig. 3), comprises a smart contract ID field specifying a smart contract identifier of the smart contract, e.g. a second smart contract (Fig. 3), e.g. an address of the second smart contract may be published to the first smart contract (Para. 51-53);
executing, by the node device, the call rule to initiate the call for the smart contract, comprising:  reading a smart contract identifier of the smart contract from a smart contract ID field and determining the smart contract method identifier, e.g. the first smart contract may invoke the address of the second smart contract and query method of the second contract based on the type of data source and information requested (Para. 51-53);
obtaining the smart contract based on the smart contract identifier and identifying, in the smart contract, the at least one smart contract method matching the smart contract method identifier, e.g. the first smart contract may select and invoke the address of the second smart contract and query method of the second contract based on the type of data source and information requested (Para. 51-53); and
initiating the call for the at least one smart contract method, e.g. sending a query request from the first smart contract to the second smart contract, wherein the request is sent by invoking the selected second smart contract address and selected query method (Para. 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu to include obtaining the smart contract based on the smart contract identifier and identifying, in the smart contract, the at least one smart contract method matching the smart contract method identifier; and initiating the call for the at least one smart contract method, using the known method of sending a query request from the first smart contract to the second smart contract, wherein the request is sent by invoking the selected second smart contract address and selected query method, and wherein the address of the second smart contract and query method may be selected and invoked based on the type of data source and information requested, as taught by Fan, in combination with the smart contract calling system of Wright in view of Puddu, for the purpose of enabling the access of the smart contracts to a variety of data sources in a unified standard manner on the blockchain while ensuring the security of the access (Fan-Para. 7).
Wright in view of Puddu in view of Fan does not explicitly teach providing, by the node device, a call result to the client device when the call for the smart contract is completed.
the call rule, e.g. a client-side function of smart contract module A, a server-side function of smart contract module A (Fig. 3, el. 302a, 306a), comprises:
 a smart contract ID field specifying a smart contract identifier of the smart contract, and a smart contract method field comprising a smart contract method identifier specifying at least one smart contract method in the smart contract, e.g. when running the client-side function a transaction is broadcast and executed at the server-side function (Col. 9, lines 14-27); the server-side function, when executed, can call the “public” functions of other smart contract modules (Fig. 3, el. 316b; Col. 9, lines 34-42); the contract module name, function name, and arguments are provided in a transaction (Col. 7, lines 44-49); 
executing, by the node device, i.e. node 1 (Fig. 3, el. 312a), the call rule to initiate the call for the smart contract, comprising: reading the smart contract identifier of the smart contract from the smart contract ID field and reading the smart contract method identifier from the smart contract method field, e.g. when running the client-side function a transaction is broadcast and executed at the server-side function (Col. 9, lines 14-27); the server-side function, when executed, can call the “public” functions of other smart contract modules (Fig. 3, el. 316b; Col. 9, lines 34-42); loading the appropriate contract module and calling the function with the arguments using the contract module name, function name, and arguments provided in a transaction (Col. 7, lines 44-49); 
obtaining the smart contract based on the smart contract identifier and identifying, in the smart contract, the at least one smart contract method matching the smart contract method identifier; and initiating the call for the at least one smart contract method, e.g. when running the client-side function a transaction is broadcast and executed at the server-side function (Col. 9, lines 14-27); the server-side function, when executed, can call the “public” functions of other smart contract modules (Fig. 3, el. 316b; Col. 9, lines 34-42); loading the appropriate contract module and calling the function with the arguments using the contract module name, function name, and arguments provided in a transaction (Col. 7, lines 44-49); and
providing, by a node device, a call result to a client device when a call for a smart contract is completed, e.g. returning and filling the user’s request with a return value (Col. 7, line 53-Col. 8, line 9; Col. 8, lines 41-56; Col. 9, lines 43-52; Col. 11, line 55-Col. 12, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu in view of Fan to include providing, by the node device, a call result to the client device when the call for the smart contract is completed, using the known method of returning and filling the user’s request with a return value, using the known technique of utilizing a smart contract function name to call the smart contract function, and using the known method of enabling a first smart contract to call a function of a second smart contract, as taught by Dobrek, in combination with the smart contract calling system of Wright in view of Puddu in view of Fan, 

Regarding claim 22, Wright in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Wright further discloses a transaction message may include a type of transaction field, wherein the EMS creates an appropriate message structure for the transaction, including data elements such as those specified in Table 3 (Page 12-Table 3; Para. 158, 204); the blockchain executes a smart contract that corresponds to the entitlement/add-on entitlement transaction (Para. 169, 175, 205); wherein smart contracts may be associated with specific types of transactions (Para. 147).
Wright does not clearly teach wherein obtaining the call rule configured for the target transaction comprises:  searching for the call rule whose supported transaction type corresponds to the transaction type of the target transaction; and determining the call rule as the call rule preconfigured for the target transaction.
Puddu teaches wherein obtaining the call rule configured for the target transaction comprises:  searching for the call rule whose supported transaction type corresponds to the transaction type of the target transaction; and determining the call rule as the call rule preconfigured for the target transaction, e.g. utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions (Puddu-Para. 159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright to include wherein obtaining the call rule configured for the target transaction comprises:  searching for the call rule whose supported transaction type corresponds to the transaction type of the target transaction; and determining the call rule as the call rule preconfigured for the target transaction, using the same motivation as in claim 21.
Also note Fan discloses the first smart contract may select and invoke the address of the second smart contract and query method based on the type of data source and information requested (Fan-Para. 53).


Regarding claim 24, Wright in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Wright in view of Puddu further discloses utilizing system chaincode to find and check the relevant access rights of a transaction, wherein the chaincode includes a mapping of the access rights policy to a smart contract identifier and specifies transaction type conditions for individual smart contract functions (Puddu-Para. 159).
wherein the call rule comprises a call parameter that is input to the at least one smart contract method for execution.
Fan teaches wherein the call rule comprises a call parameter that is input to the at least one smart contract method for execution, e.g. the first smart contract invokes the address and query method of the second smart contract to submit the out-of-chain data query request (Fan-Para. 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu to include wherein the call rule comprises a call parameter that is input to the at least one smart contract method for execution, using the same motivation as in claim 21.
Also note Dobrek discloses passing the smart contract name, function, and arguments to the function (Dobrek-Col. 7, lines 44-62; Col. 8, lines 10-29).

Regarding claim 28, the claim is analyzed with respect to claim 1.  Wright in view of Puddu in view of Fan in view of Dobrek further teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system of a node device of a blockchain to perform the operations, e.g. a transaction service within a blockchain fabric, wherein the fabric is a modular, extensible, software architecture or framework (Wright-Fig. 9, el. 912);
Also note Puddu discloses utilizing a non-transitory medium storing a program causing a computer to execute a method for operating a blockchain (Puddu-Para. 23, 47).

Regarding claim 29, the claim is analyzed with respect to claim 22.

Regarding claim 31, the claim is analyzed with respect to claim 24.

Regarding claim 35, the claim is analyzed with respect to claim 21.  Wright in view of Puddu in view of Fan in view of Dobrek further teaches a computer-implemented system, comprising: one or more computers, and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, e.g. a transaction service within a blockchain fabric, wherein the fabric is a modular, extensible, software architecture or framework (Wright-Fig. 9, el. 912);
Also note Puddu discloses utilizing a non-transitory medium storing a program causing a computer to execute a method for operating a blockchain (Puddu-Para. 23, 47).

Regarding claim 36, the claim is analyzed with respect to claim 22.

.

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Puddu in view of Fan in view of Dobrek and further in view of Blake et al. (US 2019/0123895).
Regarding claim 23, Wright in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Wright in view of Puddu in view of Fan in view of Dobrek further teaches wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  verifying identities using keys (Puddu-Para. 87, 97, 159); and executing the relevant smart contract function (Puddu-Para. 87, 97, 159); checking the access rights corresponding to the smart contract identifier and smart contract function and executing the contract function (Puddu-Para. 159, 165).
Wright in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  performing authentication of a signature of the target transaction based on an authorized public key in the call rule, wherein the signature of the target transaction is based on a private key held by the client device; determining that the authentication of the signature of the target transaction succeeds; and in response to determining that the authentication of the signature of the target transaction succeeds, executing the call rule to initiate the call for the smart contract.
wherein before executing a transaction, the method comprises: 
performing authentication of a signature of the target transaction based on an authorized public key, wherein the signature of the target transaction is based on a private key held by a client device, e.g. verifying the validity of the transaction by verifying the signature with the public key, wherein the signature is based on the private key of the client (Para. 66, 72, 74, 168, 181-183); 
determining that the authentication of the signature of the target transaction succeeds, e.g. verifying the validity of the transaction by verifying the signature with the public key (Para. 66, 72, 74, 169, 181-183); and 
in response to determining that the authentication of the signature of the target transaction succeeds, executing the transaction, e.g. verifying the validity of the transaction by verifying the signature with the public key and recording the transaction (Para. 66, 72, 74, 169, 181-183).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu in view of Fan in view of Dobrek to include wherein before executing the call rule to initiate the call for the smart contract, the method comprises:  performing authentication of a signature of the target transaction based on an authorized public key in the call rule, wherein the signature of the target transaction is based on a private key held by the client device; determining that the authentication of the signature of the target transaction succeeds; and in 

Regarding claim 30, the claim is analyzed with respect to claim 23.

Regarding claim 37, the claim is analyzed with respect to claim 23.

Claims 25, 26, 32, 33, 29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Puddu in view of Fan in view of Dobrek and further in view of Larson (US 2017/0272255 A1).
Regarding claim 25, Wright in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Wright in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein the call rule comprises one or more wildcard characters.
Larson teaches the call rule comprises one or more wildcard characters, e.g. including wildcard flags in VPN name pair rules, wherein the wildcard flags allow for either maintaining a standing VPN with every VPN device or allow a VPN opportunity connection from any VPN device (Para. 68, 69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu in view of Fan in view of Dobrek to include wherein the call rule comprises one or more wildcard characters, by applying the known technique of including wildcard flags in VPN name pair rules, wherein the wildcard flags allow for either maintaining a standing VPN with every VPN device or allow a VPN opportunity connection from any VPN device, as taught by Larson, in combination with the smart contract calling system and blockchain node device of Wright in view of Puddu in view of Fan in view of Dobrek, to yield the predictable result of a call rule comprising one or more wildcard characters, for the purpose of allowing the call rule generator to reduce the amount of data in each rule by utilizing wildcard characters.

Regarding claim 26, Wright in view of Puddu in view of Fan in view of Dobrek in view of Larson teaches wherein the one or more wildcard characters are in the smart contract method field, and wherein the one or more wildcard characters indicate that all smart contract methods in the smart contract are to be called, e.g. including wildcard flags in VPN name pair rules, wherein the wildcard flags allow for either maintaining a standing VPN with every VPN device or allow a VPN opportunity connection from any VPN device (Larson-Para. 68, 69).

Regarding claim 32, the claim is analyzed with respect to claim 25.

Regarding claim 33, the claim is analyzed with respect to claim 26.

Regarding claim 39, the claim is analyzed with respect to claim 25.

Regarding claim 40, the claim is analyzed with respect to claim 26.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Puddu in view of Fan in view of Dobrek and further in view of Nguyen et al. (US 2019/0260592 A1).
Regarding claim 27, Wright in view of Puddu in view of Fan in view of Dobrek teaches all elements of claim 21.
Wright in view of Puddu in view of Fan in view of Dobrek further teaches all smart contract modules have access to information about the current transaction, such as the signer, transaction ID, timestamp, etc. (Dobrek-Col. 9, lines 54-62).
Wright in view of Puddu in view of Fan in view of Dobrek does not clearly teach wherein the call rule comprises a time stamp corresponding to a moment at which the target transaction is initiated.
Nguyen teaches wherein the call rule comprises a time stamp corresponding to a moment at which a target transaction is initiated, e.g. sending a vendor transaction request to a server, wherein the request includes transaction event data and an event timestamp; producing a set of functional operations that collectively represent the request, wherein each functional operation includes the timestamp of the transaction event time-of-occurrence and the transaction record; the functional operations are then sent to a transaction smart contract, wherein the contract instance is dependent on the function specified and the input data provided with the functional operation request (Para. 70, 71, 74, 75, 85-86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright in view of Puddu in view of Fan in view of Dobrek to include wherein the call rule comprises a time stamp corresponding to a moment at which the target transaction is initiated, using the known method of sending a vendor transaction request to a server, wherein the request includes transaction event data and an event timestamp; producing a set of functional operations that collectively represent the request, wherein each functional operation includes the timestamp of the transaction event time-of-occurrence and the transaction record; the functional operations are then sent to a transaction smart contract, wherein the contract instance is dependent on the function specified and the input data provided with the functional operation request, as taught by Nguyen, in combination with the smart contract calling system of Wright in view of Puddu in view of Fan in view of Dobrek, for the purpose of enabling well-defined transactions, representing 

Regarding claim 34, the claim is analyzed with respect to claim 27.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nugent (US 2017/0287068 A1)—Nugent discloses utilizing a function call of an oracle contract to invoke a function of a financial instrument contract (Para. 34, 85, 87).

Schukai et al. (US 2017/0353311 A1)—Schukai discloses triggering functions of an identity contract by addressing a transaction to the identity contract including a call to the function to be triggered (Para. 93-96).

Sato (US 2020/0021439 A1)—Sato discloses a transaction that includes a contract ID of a smart contract that is a target of calling and its function name and an argument to be inputted (Para. 57, 58).


Blake et al. (US 2019/0123895 A1)—Blake discloses sending a message to an application at a main server and calling, by the application, a contract function (Para. 168, 169).

Gormley (US 2020/0007549 A1)--Gormley discloses utilizing wildcards within rules (Para. 35, 43).

Dash et al. (US 10,368,360 B1)—Dash discloses utilizing wildcards in rules (Col. 3, line 37-Col. 4, line 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




03 March 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498